Warner, Chief Justice,
dissenting.
This was a claim case, and it appears from the evidence in the record that the judgment on which the execution issued that was levied on the land as the property of Hill, was obtained against him in March, 1863; that Hill had lived on the land for several years; had given it in for taxes as his property; that Hill, the defendant, said he had placed the money in Archibald Scott’s hands to pay for the land. The claimant derived her title to the land under a deed made by Wauldrop to A. T. Scott in 1858, and a deed made by A. T. Scott to Archibald Scott in.March, 1865, and a deed made by Archibald Scott to the claimant, in February, 1866, neither of which deeds were recorded until the 14th of February, 1874. The claimant is the sister of A. T. Scott and daughter of Archibald Scott. A. T. Scott says he took the deed to the land in his own name to hold it for his sister, and the question for the jury, under the evidence, was, whose money was it that paid for the land? Was the claimant’s title, under the deeds which had not been recorded until after the judgment was obtained, good as against that judgment, or was it a family arrangement, made to defeat Hill’s creditors? Assuming that the money which paid for the land, as *337testified to by A. T. Scott, was the proceeds of land sold in South Carolina, given to her by her father, it does not appear that she had any separate estate in it, and as the law then ■stood, her husband’s marital rights attached to it, and the proceeds thereof became his money, especially when reduced to possession. The jury found the property subject to the execution, and the court refused to grant a new trial.
I-n my judgment, there was sufficient evidence in the record to sustain the verdict, and especially so in this class of cases. According to the repeated rulings of this court, the discretion of the court below in refusing to grant a new trial, on the statement of facts disclosed in this record, should not be interfered with or controlled.